Case 2:20-cm-O0069-MEF Document1_ Filed 08/03/20 Page 1 of 28 PagelD #: 1

AQ 106 (Rev. G4/10) Application for a Search Warrant
ae Sey

UNITED STATES DISTRICT COURT Bev ohcy
for the D AU &

 

, : . . Ov, ~
Western District of Arkansas B, “Gr J
In the Matter of the Search of ) Len, 90 GC
(Briefly describe the property to be searched ) (A Clery. ° Clery
or identify the person by name and address) ) Case No. 2:20 CM
The Premises Located At 1210 N. 46th Street, Fort )
Smith, Arkansas

APPLICATION FOR A SEARCH WARRANT

l, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that | have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A.

located in the Western District of Arkansas) _ , there is now concealed (identify the

person or describe the property to be seized):

See Attachment B.

The basis for the search under Fed. R. Crim. P. 41 (c) 1s (heek one or more):
Mf evidence of a crime;
o contraband, fruits of crime, or other items illegally possessed;
of property designed for use, intended for use, or used in committing a crime;

Wa person to be arrested or a person who is unlawfully restrained.

The search ts related to a violation of:

Code Section Offense Description
21 U.S.C. 841(a)(1) Controlled Substance Offenses
21 U.S.C. 846 Conspiracy

The application is based on these facts:

See attached Affidavit of FBI SA Matthew Ferguson.

A Continued on the attached sheet.
Delayed notice of days (give exact ending date if more than 30 days: ) ts requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

MATTHEW FERGUSON :

Date: 2020 38.03 14:03:39 -05'00

  
  

of Huntice, uF BE
1881 TPS OSS 24086

“Applicant's signature
FBI SA Matthew Ferguson

Printed name and title

Sworn to before me and signed in my presence. Val !
Date: , 5 20 ZO . .
Judge 's signature
City and state: Ltd 4 oth c Lh Ard Hon. Mark E. Ford, U.S. Magistrate Judge

t ~ M.. ae

Printed name and title
 

Case 2:20-cm-O0069-MEF Document1_ Filed 08/03/20 Page 2 of 28 PagelD #: 2

ATTACHMENT “A”
DESCRIPTION OF PROPERTY TO BE SEARCHED

1210 N. 46 Street, Fort Smith, Arkansas

 

The SUBJECT PREMESIS is described as a single story, single family residence with
yellowish-tan siding, white trim and a gray roof. The front door of the residence faces west. The
numbers “1210” are posted on a black mailbox in front of the residence. The SUBJECT
PREMESIS is more commonly known as 1210 N. 46" Street, Fort Smith, Arkansas which is
within the Western District of Arkansas.

 
Case 2:20-cm-O0069-MEF Document1_ Filed 08/03/20 Page 3 of 28 PagelD #: 3

ATTACHMENT "B"
ITEMS TO BE SEARCHED FOR, SEIZED, AND SEARCHED
1210 North 46" Street, Fort Smith, Arkansas

Definitions: The terms "records." "documents," and "materials" include all of the following items
of evidence in whatever form and by whatever means such records, documents, or materials, their
drafts, or their modifications may have been created or stored, including (but not limited to) any
handmade form (such as writing, drawing, painting, with any implement on any surface, directly
or indirectly), any photographic form (such as microfilm, microfiche, prints. photocopies,
electronically stored images), any mechanical form (such as information on an electronic, or
magnetic storage device, such as floppy diskettes, backup tapes, CD-ROMs. optical discs, or smart
cards. as well as printouts or readouts from any magnetic storage device). The term “records” shall
include the content of electronic communications in electronic storage within the meaning of 18
U.S.C. § 2703(a).

I. Methamphetamine and objects and containers such as packaging, scales, and
related paraphernalia used in the distribution. concealment. sale, use and/or transport of
methamphetamine.

2, Cash, currency, and records related to income and expenditures of money and

wealth concerning controlled substances. including but not limited to: money orders, wire
transfers, eredit card records. cashier checks, receipts, bank statements, passbooks, checkbooks,
check registers, and safe deposit box keys:
3. Any and all firearms, to include but net limited to: firearms and firearms parts,
including gun cases, ammunition. ammunition magazines. holsters. spare parts for firearms,
firearms cleaning equipment, photographs and video tapes of firearms or person(s) in possession
of firearms, acquisition or ownership documents, and receipts for the purchase and for repair of all
of these items:

4, Books, records. papers, receipts, documents, notations, diaries, journals, or ledgers,
showing the receipt, storage, obtaining. manufacturing, use of items used in the commission of
criminal activities as described in paragraph | above. and notes of computer passwords, codes, or
any other security information or device, in whatever media found;

5. Receipts. invoices, titles. deeds. and any other documents, which is evidence of
expenditures and/or are evidence of items purchased in the commission of criminal activities as
described in paragraph | above:

6. Travel records and receipts, bank safe deposit records storage facility records,
ledgers, correspondence, telephone books, telephone records, including any records, documents,
address books. photographs, and other documents, tending to establish the identity of associates.
customers, suppliers, manufacturers of individuals who are engaging in the criminal activities as
described in paragraph | above;
Case 2:20-cm-O00069-MEF Document1_ Filed 08/03/20 Page 4 of 28 PagelD #: 4

7. Books, records. papers. receipts. documents. notations, diaries, journals. or ledgers.
showing receipt. expenditure or availability of substantial amounts of currency, cash, or money;

8. Bank statements. account information in regards to, but not limited to, money
market accounts, savings accounts, checking accounts, retirement accounts, deposit slips,
withdrawal slips, and canceled checks for and all bank accounts, including certificates of deposit
and money market accounts:

9. Credit card receipts and credit card statements and charge account information;

10. Photographs depicting assets, firearms, illegal behavior, travel, and/or
expenditures:

lt. Electronically stored records showing proof of residence, proof of storage unit use

and/or rentals, additional properties owned or documents reflecting straw purchases, real estate
transaction documents, rental agreements or documents, as well as automotive sale or purchase or
financing documents;

12, Documents purporting to indicate income or salaries received reflecting
employment. hours worked. wages earned, withholdings, W-2 and W-4 forms. (blank or executed),
state and federal tax returns or documents pertaining to the preparation thereof;

13. Records showing secret clientele lists, business associates, diversification of
wealth, United States Currency, and firearms related transactions;

14. Any other electronically or otherwise stored tangible ilems evidencing the
obtaining, transfer, secreting, and/or concealment of assets and/or money;

15. Records, documents. receipts, and/or negotiable instruments which evidence the
purchase of negotiable instruments and/or the structuring of currency transactions to avoid the
filing of currency transactions reports and/or the laundering of monetary instruments:

16. All electronically stored books, records, papers. receipts. ledgers, and journals. or
other tangible evidence. recording income, expenditures, assets, and liabilities;

17, Documents evidencing fruits, instrumentalities. monies, records, and notations,
associated with the crimes as described in paragraph | above:

18. Computer Hardware consisting of all equipment which can receive, capture.
collect. analyze, create. display. convert. store. conceal, or transmit electronic, magnetic, or similar
computer impulses or data. Hardware includes any data processing devices (including but not
limited to central processing units. internal and peripheral storage devices such as fixed disks,
external hard drives, floppy disk drives and diskettes. and other memory storage devices):
peripheral input/output devices (including but not limited to keyboards. printer, video display
monitors, scanners, digital cameras, and related communications devices such as cables and
Case 2:20-cm-O0069-MEF Document1_ Filed 08/03/20 Page 5 of 28 PagelD #: 5

connections), as well as any devices. mechanisms, or parts that can be used to restrict access to
computer hardware (including but not limited to physical keys and locks);

19, Uploaded Computer Software such as digital information which can be interpreted
by a computer and any of its related components to direct the way they work. Software is stored
in electronic, magnetic, or other digital form. It commonly includes programs to run operating
systems. applications, and utilities;

20. Items which can also be stored in the form of magnetic or electronic coding on
computer media or on media capable of being read by a computer with the aid of computer-related
equipment, including floppy diskettes, fixed hard disks, or removable hard disk cartridges,
software or memory in any form, including portable storage media, more particularly described as
follows:

a. Any and all computer-related documentation consisting of written, recorded,
printed, or electronically stored material which explains or illustrates how to
configure or use computer hardware, software, or other related items.

b. Any and all computer passwords and other data security devices designed to
restrict access to or hide computer software, documentation, or data. Data
security devices may consist of hardware, software. or other programming
code. A password (a string of alpha-numeric characters) usually operates as a

sort of digital key to "unlock" particular data security devices. Data
security hardware may include encryption devices, chips, and circuit boards.
Data security software digital code may include a programming code that

creates "test" keys or "hot" keys. which perform certain pre-set security
functions when touched. Data security software or code may also encrypt,
compress, hide, or "booby-trap" protected data to make it inaccessible or
unusable. as well a reverse the progress to restore it.

21. The phone numbers and/or direct connect and/or names and identities, including
electronic mail addresses, usernames and passwords assigned to the cellular telephone devices and
computers mentioned above.

22. Cellular telephones, tablets and portable devices including information stored
within the devices including but not limited to: digital, cellular, and/or telephone numbers and/or
direct connect numbers, names and identities. including electronic mail addresses, usernames and
passwords stored in the above listed cellular telephone devices and computers and in any other
electronic media attached to or found with the devices, including but not limited to SIM cards and
flash memory cards.

23. Phone numbers. direct connect numbers, electronic mail addresses contained within
the cellular telephone devices and computers listed above. Internet Protocol addresses and other
accounts dialed or accessed using the device or otherwise communicating with or accessing the
above listed items.
Case 2:20-cm-O0069-MEF Document1_ Filed 08/03/20 Page 6 of 28 PagelD #: 6

24, Photographs. text messages, electronic mail messages and any other documents or
information stored in the memory of the above listed items relating to violations of Title 21 USC
§ 846 and § 841.

25, Emmanuel Miranda, for whom an arrest warrant was issued in Western District of Arkansas
case number 2:20 CR 20014.
Case 2:20-cm-O0069-MEF Document1_ Filed 08/03/20 Page 7 of 28 PagelD #: 7

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT APPLICATION

1. the undersigned. being duly sworn, depose and say as follows:

1) I, Matthew K. Ferguson, hereafter referred to as Affiant, am a Special Agent (SA)
of the Federal Bureau of Investigation (FBI). | have been employed as a Special Agent with the
FBI since September 2009. Prior to my employment with the FBI. | was employed as a Police
Officer and Narcotics Officer by the City of North Little Rock, Arkansas Police Department from
2004 to 2009. lam currently assigned to the FB] Littke Rock Division, Fort Smith Resident Agency
where | am tasked with conducting criminal enterprise investigations. During my career as a
Special Agent, | have been involved in a wide variety of investigative matters. including
investigations targeting criminal enterprises involved in the unlawful distribution of controlled
substances in violation of 21 U.S.C. §§ 841 (a)(1) and 846. During the course of these
investigations. | have authored and reviewed multiple Title IIf wire intercept affidavits,
coordinated the execution of search and arrest warrants. conducted physical surveillance,
participated in controlled purchases with confidential sources, analyzed records documenting the
purchase and sale of illegal drugs. and communicated with other local and federal law enforcement
officers regarding the manner in which drug distributors obtain, finance. store. manufacture,
transport, and distribute their illegal drugs. Through my training and experience | have become
familiar with the manners in which illegal drugs are imported, distributed, and sold, as well as the
methods used by drug dealers to disguise the source and nature of their profits.

2) The information set forth in this Affidavit is known to me by other law enforcement

personnel or through my own investigation.
Case 2:20-cm-O0069-MEF Document1_ Filed 08/03/20 Page 8 of 28 PagelD #: 8

3) For the reasons stated below. | submit that there is probable cause to believe that
the residence located at 1210 N. 46" Street, Fort Smith, Arkansas contains items that constitute
evidence, fruits, and instrumentalities of violations of Title 21, United States Code. Section 841 (a)
(1) (Distribution and possession with intent to distribute a controlled substance). and Title 21,
United States Code. Section 846 (Conspiracy to commit controlled substance offense). | further
submit that a search of this location will result in the discovery of items that constitute evidence,
fruits, and instrumentalities of such activity.

4) Based upon your A ffiant's training, experience, shared experience with other agents
and officers with whom he has worked. and participation in other investigations involving large
amounts of methamphetamine. cocaine. heroin, marijuana and/or other Controlled Dangerous
Substances (CDS), your affiant knows the following to be true:

A. That drug traffickers and co-conspirators often place assets in the names of
others to avoid detection by law enforcement. but keep these assets and exercise dominion and
control over them:

B. That drug traffickers and co-conspirators often maintain either on hand or
concealed in secure locations, such as in safe deposit boxes. large amounts of U.S. Currency and
other negotiable items in order to maintain and finance their ongoing controlled substance
business;

C. That drug traffickers and co-conspirators maintain books, records, receipts,
notes, ledgers, money orders, and other papers relating to the purchase and distribution of
controlled substances long after the entry in books or ledgers, and maintain these records where
they have ready access to them. The records may be contained not only on paper, but also as

electronic data in a form of computer hardware and software. Such information is stored on

to
Case 2:20-cm-O0069-MEF Document1_ Filed 08/03/20 Page 9 of 28 PagelD #: 9

desktop, other personal computers, electronic devices and digital media. It is sometimes
impossible for technical reasons to access any subject computer, electronic device or digital media
to search for and copy information contained on such electronic devices or digital media. In such
instances, it may be necessary to seize and remove subject computer, electronic device, or digital
media to a laboratory for a sufficient time to gain access to, search for and recover files and records
stored therein:

D. That is common for drug traffickers and co-conspirators to secrete
contraband. proceeds of drug sales, and records of drug transactions in secure locations, within
their residence. and to conceal them from law enforcement authorities:

E. That persons involved in drug trafficking often conceal in their residences
caches of drugs, large amounts of U.S. Currency, financial instruments, and other items of value
and/or proceeds of drug transactions relating to obtaining, transferring, secreting or spending of
large sums of money made from engaging in drug trafficking;

PF. That drug traffickers and co-conspirators commonly maintain addresses and
telephone numbers in books. papers. or electronic devices which reflect names. addresses, and
telephone numbers for their associates in the drug trafficking community:

G. That drug traffickers and co-conspirators take or cause to be taken
photographs of them. their associates, their property and their products:

H. That drug traffickers usually keep firearms in order to protect themselves
and their illegal trafficking activities: and

I. That drug traffickers often utilize telephones. pagers, and answering
machine recordings to facilitate the distribution of drugs which also may contain the identity of

persons involved in the conspiracy to distribute and distribution of drugs, and the manner in which
Case 2:20-cm-O0069-MEF Document1_ Filed 08/03/20 Page 10 of 28 PagelD #: 10

those activities are conducted.

J. That drug traffickers often utilize outbuildings located on their property as
a temporary storage location for controlled substances. Drug traffickers utilize these buildings as
a location to remove controlled substances from false compartments. commonly referred to as
“traps”, in load vehicles.

K. That there is probable cause to believe that such items of evidence. which
represent the fruits and instrumentalities of said offenses, will be located within the location
specified in this application, which is located within the Western District of Arkansas.

OVERVIEW OF THE INVESTIGATION

5) Special Agents (SA) of the FBI Little Rock Field Office. Fort Smith Resident
Agency along with Officers of the Fort Smith Police Department (FSPD) Narcotics Unit and other
law enforcement officers are conducting an investigation of a Drug Trafficking Organization
(DTO) led by Emmanuel MIRANDA (hereafter referred to as MIRANDA) and others both
known and yet unknown through this investigation. To date, investigating SAs and Officers have
identified multiple individuals who are involyed in the DTO’s illicit drug trafficking and
distribution activities.

6) Through their investigation, Affiant and other Officers/Agents have positively
identified MIRANDA’s residence as 1210 North 46" Street, Fort Smith, Arkansas (the
“SUBJECT PREMESIS” which is further described in Attachment A) which Affiant knows to
be located within the Western District of Arkansas. At this location. Affiant believes MIRANDA
stores, conceals and distributes supplies of methamphetamine; stores and conceals large sums of
cash currency which represent proceeds of his illegal drug trafficking activities and drug debts

owed to his suppliers; maintains drug paraphernalia related to the use, storage. packaging and
Case 2:20-cm-00069-MEF Document1 Filed 08/03/20 Page 11 of 28 PagelD #: 11

distribution of methamphetamine; stores firearms used to protect his drug trafficking activities;
and maintains records, documents and other information related to the his participation in the drug
conspiracy and related crimes.

7) MIRANDA and others both known and yet unknown through this investigation are
known to meet drug customers at the SUBJECT PREMESIS to provide them with
methamphetamine and conduct firearm transactions with drug customers at these locations and
store firearms at these locations.

PROBABLE CAUSE

8) During the course of this investigation, Agents and Task Force Officers have
developed. interviewed and utilized multiple Confidential Sources (CS) who have provided
information that has been found to be accurate and reliable and which has been independently
corroborated by investigators.

9) Affiant believes the CSs utilized in this investigation are credible. The information
provided by these individuals is consistent with information obtained from other sources in the
course of the investigation, including. to the extent practicable, corroboration by independent law
enforcement investigation, and it has proven to be accurate. Furthermore, the CSs’ knowledge of
the drug trade is consistent with Affiant’s understanding of the trade and roles within a drug
trafficking organization.

10) In or about July 2019, Confidential Source | (CS-!) who has provided information
which has been independently corroborated by law enforcement throughout this investigation,
provided information leading to the identification of Emmanuel MIRANDA. aka “EI Mej}icano”
as an individual who is involved in the trafficking and distribution of methamphetamine in the Fort

Smith, Arkansas area which Affiant knows to be located within the Western District of Arkansas.

nN
Case 2:20-cm-00069-MEF Document1 Filed 08/03/20 Page 12 of 28 PagelD #: 12

CS-1 is not facing criminal charges at this time and is cooperating with investigators out of a sense
of patriotism for the United States and for potential financial gain.

11) — In or about July 2019, Affiant conducted a series of interviews with CS-1 who
provided the following information regarding MIRANDA: CS-1! was shown the known Arkansas
Driver’s License photo of Emmanuel MIRANDA which he positively identified as an individual
he/she knew by the moniker “El Mejicano” and who CS-! knows to distribute quantities of meth
from his residence in Fort Smith. Arkansas. CS-I has visited MIRANDA’s residence which was
located at 1208 N. 6" Street. Fort Smith, Arkansas (hereafter referred to as the “PREVIOUS
RESIDENCE”) on multiple occasions and has observed MERANDA and others in possession of
distribution quantities of “crystal” methamphetamine at that residence. CS-1 estimated he/she
observed five to eight-pound quantities of methamphetamine on at least two occasions in or about
late June 2019 to early July 2019. CS-1 further stated he/she observed multiple firearms at the
residence to include multiple AR-15 style rifles and a .357 revolver pistol. CS-1 has also visited
MIRANDA’s residence on other occasions when he/she observed methamphetamine packaged in
smaller one-ounce quantities for distribution and has observed supplies of methamphetamine
secreted in child’s toys, including a toy airplane. and stashed throughout the residence.

12) On or about August 17, 2019, CS-1 discovered MIRANDA was attempting to
obtain a large sum of money in order to pay for his recently deported brother (identified through
this investigation as Israel MIRANDA-ZAPATA) to return to the United States. (Through this
investigation, Affiant knows Israel MIRANDA-ZAPATA was arrested and removed from the
United States by Homeland Security ICE ERO in April 2019 in the Western District of Arkansas.)

Later, CS-! obtained prices for various quantities of methamphetamine from MIRANDA.
Case 2:20-cm-00069-MEF Document1_ Filed 08/03/20 Page 13 of 28 PagelD #: 13

13) On or about August 20, 2019, CS-I was instructed by Affiant and other
investigators to conduct a consensually monitored and recorded telephone call with MIRANDA
in order to arrange a controlled purchase of methamphetamine from MIRANDA. After the call,
Affiant reviewed the consensual recording. during which CS-1 told MIRANDA he/she would be
in possession of a sum of U.S. currency with which to purchase a distribution quantity of
methamphetamine the following day. At the conclusion of the call, MIRANDA instructed CS-|
to confirm with him when CS-1 was in possession of the U.S. Currency.

14) Later the same day. CS-I received a series of text messages from MIRANDA
directing CS-1 to make sure he/she was ready to conduct the purchase of methamphetamine the
following day. MERANDA further instructed CS-1 tell him when CS-1 was in possession of the
money and stated he would not mention CS-1 wanting to purchase the methamphetamine to “The
Vato” (MIRANDA’s methamphetamine supplier) until CS-1 had money in hand. CS-1 confirmed
the text messages and advised he/she would notify MIRANDA when he/she had the U.S. currency
the following day.

15) On or about August 21. 2019, Affiant and FBI SAs and TFOs utilized CS-! to
conduct a controlled purchase of methamphetamine directly from MIRANDA at his residence.
Prior to the meeting, Affiant and another FBI SA met with CS-1 and provided him/her with a
quantity of U.S. Currency and a recording device to capture the meeting on a consensually
monitored recording. CS-1 and his/her vehicle were also searched to ensure no contraband or large
sums of money were present. Nothing was found during these searches.

16) During the controlled purchase of methamphetamine. SAs and Detectives
conducted surveillance and observed CS-1 meeting with MIRANDA at his residence. Affiant

listened to a live-monitoring device and overheard CS-! and MIRANDA discussing the purchase
Case 2:20-cm-O0069-MEF Document1_ Filed 08/03/20 Page 14 of 28 PagelD #: 14

of methamphetamine. After CS-1 gave MIRANDA the money (FBI drug evidence purchase
funds), MIRANDA was overheard speaking on the telephone with a third party confirming he was
in possession of the money. Within minutes of this call, surveillance team members observed a
truck registered to Alexis TIRADO circle the neighborhood and park on an adjacent street away
trom view of MIRANDA’s residence. The driver of the vehicle, described as a heavy-set Hispanic
male fitting the description of TIRADO, got out of the truck and walked to MIRANDA’s
residence carrying a piece of clothing. Surveillance team members observed MIRANDA give a
box to TIRADO who then provided the clothing item he was carrying to MIRANDA in exchange.
MIRANDA then went back inside the residence to meet with CS-1 and TIRADO walked back to
his vehicle carrying the box. TFOs later reviewed known photographs of TIRADO and confirmed
this was in fact the heavyset male observed meeting with MIRANDA during the controlled buy.

17) Based on my experience and training. Affiant believes the exchange observed by
the surveillance team between MIRANDA and TIRADO was the exchange of money for
methamphetamine. CS-] later confirmed this belief when he/she explained he/she gave
MIRANDA the money and MIRANDA later went outside with the money and a few minutes later
returned with the methamphetamine.

18) After he returned. MIRANDA told CS-1 he would store the methamphetamine at
the house in order to ensure police were not watching because “The Vato” (TIRADO) was nervous
and thought he saw undercover police cars in the neighborhood. CS-I agreed with MIRANDA,
left the residence and met with Affiant and another FBI SA for a period of time. Surveillance team
members continued to conduct surveillance on MIRANDA’s residence. After meeting with FBI
SAs, CS-I returned to MIRANDA’s residence and obtained the quantity of methamphetamine

directly from MIRANDA. Surveillance team members observed CS-| meet with MIRANDA for
Case 2:20-cm-00069-MEF Document1_ Filed 08/03/20 Page 15 of 28 PagelD #: 15

a short time and then leave the residence. Affiant met with CS-1 immediately after he/she obtained
the methamphetamine from MIRANDA and recovered the quantity of methamphetamine and
recording device from CS-1.

19) The drug evidence obtained from MIRANDA was later submitted to the DEA
Southeast Regional Laboratory and the following results were provided after they completed
testing of the evidence: 334.5 grams of methamphetamine hydrochloride with a purity level of
99% (+/- 6%). The drug evidence along with the recordings of the buy are maintained by the FBI
in the Litthe Rock Evidence Control Room.

20) On or about October 4. 2019, CS-1 again visited MIRANDA at the PREVIOUS
RESIDENCE. Afier the visit. CS-1 reported that he/she observed multiple firearms and
methamphetamine while at the residence.

21)  SAs and TFOs continued their investigation of MIRANDA and others related to
him using various techniques including telephone toll record analysis, surveillance operations and
interviews of other witnesses and Confidential Sources.

22) On October 4. 2019, Affiant and other TFOs conducted surveillance of the
PREVIOUS RESIDENCE and observed the following: A white male with dark hair was
observed sitting ina Red Chevrolet pick-up in front of the residence. Through a review of Arkansas
License Plate records and Driver's License records, the white male was identified as Calvin
Newton. Jr. who is known by Jaw enforcement to be a methamphetamine distributor who lives in
Crawford County, Arkansas. A bronze Nissan Altima registered to TIRADO arrived at the
residence. MIRANDA was observed exiting the passenger side of the vehicle and walking to the

residence. Shortly thereafter. NEWTON was observed following MIRANDA into his residence.

9
Case 2:20-cm-00069-MEF Document1 Filed 08/03/20 Page 16 of 28 PagelD #: 16

Approximately 10 minutes later. NEWTON was observed walking out of the residence, returning
to his vehicle and leaving the area.

23) After observing NEWTON at MIRANDA’s residence, Affiant spoke with a
Crawford County Sheriff's Office (CCSO) Deputy familiar with NEWTON. The Deputy advised
he had recently received information from a subject incarcerated within the CCSO Jail that
NEWTON was distributing methamphetamine from his residence in Crawford County, Arkansas.

24) Based on my experience and training and my knowledge of this investigation,
Affiant believes NEWTON was at MIRANDA’s residence to obtain a supply of
methamphetamine from MIRANDA. Through the previous controlled buy and other investigative
methods, Affiant believes TIRADO supplies distribution quantities of methamphetamine to
MIRANDA who then distributes the methamphetamine. When MERANDA arrived to the
residence as a passenger in a vehicle registered to TIRADO, Affiant believes MIRANDA was
bringing methamphetamine supplied to him by TIRADO to his residence. Further. Affiant knows
drug distributors like MIRANDA who use their houses to keep and sell supplies of drugs often
have distributors come to the residence to obtain the supplies (as MIRANDA did during the
August 2019 controlled buy). Therefore, Affiant believes the purpose of NEWTON’s
approximately ten-minute visit to the PREVIOUS RESIDENCE was to obtain methamphetamine
directly from MIRANDA.

25) On or about October 9, 2019. a surveillance “pole” camera was installed within
view of the external area of MIRANDA’s PREVIOUS RESIDENCE. This camera was utilized
to continue surveillance of the residence. During review of pole camera footage, Affiant observed
more vehicles making quick stops at the residence, coming, staying for a period of time and then

leaving at various times of day. Based on my experience and training, Affiant believes the activity

10
Case 2:20-cm-00069-MEF Document1 Filed 08/03/20 Page 17 of 28 PagelD #: 17

observed at the PREVIOUS RESIDENCE is consistent with activity at a house used for drug
distribution. Further, Affiant was able to identify multiple subjects who were coming and going
from the residence who have criminal histories which include drug trafficking and distribution
offenses.

26) On or about November 6, 2019, Affiant conducted toll record analysis of
MIRANDA’s telephone number (479-650-0459) and identified a frequent caller as Brandon
MCMILLON, a subject who at the time was found to be under active supervision by the Arkansas
Department of Corrections (ADC) parole office in Fort Smith, Arkansas and has a history of drug
related arrests in the state of Arkansas. According to MCMILLON’s parole officer,
MCMILLON failed a urinalysis for methamphetamine in his previous visit (contemporaneous to
this identification). Upon reviewing pole camera footage, Affiant observed MCMILLON
frequenting MIRANDA’s residence for short periods of time at various times of day and night
which Affiant knows to be consistent with drug transactions.

27) On or about November 15. 2019, Affiant and TFOs conducted surveillance of
MIRANDA’s residence and observed MCMILLON arriving at the PREVIOUS RESIDENCE,
walking between the residence and his vehicle multiple times then return to his car and leave the
area. Due to traffic in the area, surveillance was terminated. Based on my experience and training
and knowledge of this investigation, Affiant believes MCMILLON was at MIRANDA’s
residence to obtain a supply of methamphetamine from MIRANDA.

28) On or about December 5, 2019, Affiant interviewed Confidential Source 2 (CS-2'
who was in custody of the Sebastian County Sheriff's Office for drug and weapon violations and
who agreed to cooperate with law enforcement in effort to lessen any sentence imposed for his/her

crimes. During this interview, CS-2 identified 2721 Neis Street. Fort Smith. Arkansas as a “stash

I
Case 2:20-cm-00069-MEF Document1_ Filed 08/03/20 Page 18 of 28 PagelD #: 18

house” utilized by Israel MIRANDA-ZAPATA, aka RAYO (hereafter referred to as “RAYO”)
and others. Through my investigation, Affiant knows RAYO is the brother of MIRANDA. CS-2
knows this location was utilized as a “stash house” because he/she has visited the residence to
conduct drug transactions with RAYO. Affiant reviewed the GPS/precision location data seized
during the prior GPS/precision location seizure for one of MIRANDA’s phones (Case Number:
2:19 CM 46) and was able to confirm 2721 Neis Street as a residence frequented by MIRANDA.

29) On or about January 6, 2020, Affiant interviewed Confidential Source 3 (CS-3)
who agreed to cooperate with law enforcement in attempts to lessen any potential sentence for a
recent drug trafficking arrest. CS-3 identified RAYO as a multi-pound drug distributor and stated
he/she would be able to conduct controlled drug purchases directly from RAYO at his residence
in Fort Smith, Arkansas. CS-3 further identified RAYO as the brother of “Manuel” (Emmanuel
MIRANDA) and stated he/she knew MIRANDA and RAYO were involved in methamphetamine
trafficking and distribution activities together.

30) On or about January 24, 2020, CS-1 contacted Affiant to advise MIRANDA had
moved from his previous residence to 1210 North 46 Street, Fort Smith, Arkansas (the
“SUBJECT PREMESIS”). On or about January 23. 2020, CS-1 was present at the SUBJECT
PREMESIS with MIRANDA. While he/she was with MIRANDA at the SUBJECT
PREMESIS, CS-] overheard MIRANDA talking to another (unknown) individual. MIRANDA
Was waiting for the unknown individual to arrive at the SUBJECT PREMESIS to purchase an
unknown quantity of methamphetamine from MIRANDA.

31) On or about February 3, 2020, CS-3 stated he/she has observed Jason DILL in
possession of at least | 1 ounces of methamphetamine within the past week which was supplied to

DILL by MIRANDA. CS-3 has learned from conversations with DILL and others that
Case 2:20-cm-00069-MEF Document1_ Filed 08/03/20 Page 19 of 28 PagelD #: 19

MIRANDA was distributing large quantities of methamphetamine to multiple drug customers
throughout the Fort Smith, Arkansas area, CS-3 stated he/she further knew DILL and others would
travel to meet MIRANDA at his residence (the SUBJECT PREMESIJS) to conduct drug these
transactions. CS-2 did not know the address for MIRANDA’s residence but. through my
investigation, Affiant knows CS-2 was referring to the SUBJECT PREMESIS.

32) On February 10, 2020. the Honorable Mayistrate Judge Mark E. Ford seated in the
Western District of Arkansas issued a Search and Seizure Warrant for the GPS precision location
data and other information related to the telephone which was being used by MIRANDA to
coordinate and conduct drug distribution and trafficking activities within the Western District of
Arkansas (WDAR Case Number: 2:20 CM 11). This warrant was served and GPS/data location
was gathered by the FBI as a result of the search warrant.

33) On the same date, a pole camera was installed within view of the front of the
SUBJECT PREMESIS. This pole camera was utilized to assist SAs and TFOs with surveillance
of MIRANDA’s drug trafficking and distribution activities at the SUBJECT PREMESIS.

34) On or about February 12. 2020, Affiant and TFOs utilized CS-3 to conduct a
controlled purchase of methamphetamine directly from RAYO at his residence. Prior to the
meeting. Affiant and a TFO met with CS-3 and provided him/her with a quantity of U.S. Currency
and a recording device to capture the meeting on a consensually monitored recording. CS-3 and
his/her vehicle were also searched to ensure no contraband or large sums of money were present.
Nothing was found during these searches.

35) During the controlled purchase of methamphetamine, SAs and TFOs conducted
surveillance and observed CS-3 meeting with RAYO at his residence. Affiant listened to a live-

monitoring device and overheard CS-3 and RAYO discussing the purchase of methamphetamine.
Case 2:20-cm-O0069-MEF Document1_ Filed 08/03/20 Page 20 of 28 PagelD #: 20

RAYO was then overheard calling an unknown third party and ordering a “mitad” (which through
my experience and training, Affiant knows to be the Spanish word meaning “half and referring
to a half pound of methamphetamine) of methamphetamine from the individual. RAYO then told
CS-3 he was waiting on his brother (MIRANDA). Approximately 25 minutes later, surveillance
SAs and TFOs observed MIRANDA arriving at RAYO’s residence and walking into the
residence. Approximately nine minutes later, MIRANDA was again observed leaving the
residence. Shortly thereafter, CS-3 was observed exiting the residence carrying a plastic baggie.

36)  Affiant and another TFO met with CS-3 immediately after he/she obtained the
methamphetamine from RAYO and recovered the quantity of methamphetamine and recording
device from CS-3. CS-3 then provided the following information: When he/she arrived at RAYO’s
residence, RAYO called his brother, MIRANDA. to obtain a half-pound of methamphetamine.
CS-3 greeted MIRANDA when he arrived at the house and then RAYO and MIRANDA went to
a secluded area of the house. After they both returned to where CS-3 was waiting, RAYO provided
CS-3 with a quantity of methamphetamine. CS-3 observed MIRANDA with at least one-half
pound of methamphetamine during the transaction. A third party who was also present during the
controlled buy obtained a quantity of methamphetamine directly from MIRANDA in the presence
of CS-3. as well.

37) The quantity of methamphetamine purchased from RAYO and MIRANDA by CS-
3 was later submitted to the Drug Enforcement Administration (DEA) Southeast Laboratory for
testing which returned the following results: the substance tested positive as Methamphetamine
Hydrochloride with a net weight of 105.99 grams +/- 0.01 gram and a purity level of 99% +/- 6%
for a total amount of pure substance (Methamphetamine Hydrochloride) as 104.93 grams +/- 6.41

grams.
Case 2:20-cm-00069-MEF Document1 Filed 08/03/20 Page 21 of 28 PagelD #: 21

38) Upon review of the GPS/precision data location for MIRANDA’s phone for the
time period during the controlled buy, Affiant observed MIRANDA “pinged” at the SUBJECT
PREMESIS prior to the phone call with RAYO. The next “ping” showed MIRANDA traveling
to his brother's residence where the buy toak place.

39) — Affiant also utilized pole camera surveillance of both RAYO’s residence and the
SUBJECT PREMESIS during the controlled buy. Of note, A ffiant observed MIRANDA leaving
his residence after RAYO told CS-3 he was waiting on his brother and prior MIRANDA arriving
at RAYO’s house to conduct the drug transaction

40) Based on the meeting. overheard telephone conversation between RAYO and the
unknown third party ordering a “half”. the pole camera surveillance and MIRANDA’s phone
GPS/data location “pings”. Affiant believes MIRANDA was in possession of the half-pound of
methamphetamine at his residence. When RAYO ordered the quantity of methamphetamine,
MIRANDA agreed to provide it to him and traveled to RAYO’s residence in possession of the
methamphetamine to distribute it to CS-3, RAYO and the third party.

41) — Onor about May 26, 2020, Affiant interview CS-1 who advised he/she had recently
spoken with MIRANDA who told CS-1! there is a methamphetamine shortage in Fort Smith due
to the COVID-19 crisis; however, MIRANDA further stated he is expecting to receive a large
quantity of liquid methamphetamine which will then be converted to crystal methamphetamine for
distribution. MIRANDA explained certain chemicals are added to the liquid methamphetamine to
convert it to crystal form.

42) On or about June 24, 2020, Affiant interviewed CS-] who advised MIRANDA
continues to distribute quantities of methamphetamine from his residence in Fort Smith, Arkansas.

CS-1 provided MIRANDA’s current working number as (512) 917-9743. CS-1I also stated that

an
Case 2:20-cm-00069-MEF Document1 Filed 08/03/20 Page 22 of 28 PagelD #: 22

he/she observed MIRANDA in possession of stolen items at his residence which he had received
from drug customers as payment for supplies of methamphetamine. CS-1 stated he/she observed
at least four security cameras on the exterior of MIRANDA’s residence (the SUBJECT
PREMESIS) while he/she was there.

43) On June 24. 2020. Affiant utilized administrative subpoena powers to obtain
subscriber information and toll records for the (512) 917-9743 and discovered the following: It is
subscribed to Emmanuel MIRANDA with an address in Fort Smith. Arkansas. This phone was
activated on June 3, 2020 and is currently in service.

44) On or about June 30, 2020, Affiant met with CS-1 who provided the following
information: He/she visited MIRANDA at the SUBJECT PREMESIS on June 27. 2020. While
CS-1 was present at MIRANDA’s residence, MIRANDA told CS-1 he was in possession of a
supply of methamphetamine which he offered to sell to CS-1. MIRANDA also told CS-1 he still
had firearms at his residence (the SUBJECT PREMESIS). Affiant knows MIRANDA has
previously offered to sell CS-I firearms and believes this is why MIRANDA told CS-! about

currently possessing firearms.

45) On or about July 13, 2020, Affiant conducted surveillance of MIRANDA’s
residence in Fort Smith, Arkansas. During this surveillance, Affiant observed a red Ford Ranger
pick-up stopped at the residence for a short period of time and then leave the residence. The pick-
up was then observed stopped at a nearby stop sign for an unusually long period of time before it
turned onto Grand Avenue. After turning onto Grand Avenue, the pick-up drove off at a high rate
of speed through traffic. Affiant attempted to follow the truck to obtain the license plate number
from it but was unable to catch up to the pick-up due to the high rate of speed at which it was

traveling. The vehicle was observed traveling in the left (inside lane) of Grand Avenue

16
Case 2:20-cm-00069-MEF Document1 _ Filed 08/03/20 Page 23 of 28 PagelD #: 23

approaching the intersection of Grand Avenue and Highway 540 when it suddenly changed lanes,
crossing traffic in the right (outside) lane to enter Highway 540 and speed off.

46) Based on my experience and training, Affiant believes the red Ford Ranger was at
MIRANDA’s residence to conduct a drug transaction and, when the driver left he/she observed
Affiant’s vehicle and grew suspicious that he/she was being followed by law enforcement. A ffiant
believes the erratic and dangerous manner in which the driver of the pick-up was operating his/her
vehicle indicates counter-surveillance techniques often employed by those who are engaged in
illegal activities. Affiant believes the way the vehicle paused at the stop sign, sped through traffic
and then cut-off other cars to make an abrupt lane change all indicate the driver of the red Ford
Ranger was attempting to and did. in fact. evade law enforcement by driving dangerously through
traffic after leaving a known location where drugs are kept and sold.

47) On Julv 28, 2020 a Federal Grand Jury seated in the Western District of Arkansas
issued a True Bill Indictment for Emmanuel MIRANDA and others based on his participation in
a Drug Conspiracy in violation of Title 21. USC § 846 and Distribution of 500 Grams or More of
Methamphetamine in violation of Title 21 USC § 841.

Conclusion

48) During Affiant's law enforcement experience, | have participated in numerous
search warrants of residences, businesses, stash locations and third-party dwellings used by
individuals involved in organizations engaged in the distribution of illegal drugs.

49) During the course of these search warrants, Affiant has learned that individuals
involved in criminal enterprises that distribute illegal drugs often rely on documentation that they
create, receive, send or keep which records vital information pertinent to the operations of the

criminal organization they manage. This information may include: names. phone numbers and

17
Case 2:20-cm-O0069-MEF Document1_ Filed 08/03/20 Page 24 of 28 PagelD #: 24

addresses of individuals who are drug customers, distributors. traffickers, suppliers and others
participating in the organization's criminal activities; as well as notes, ledgers computerized
spreadsheets documenting dates. times. involved parties. amounts of money and/or illegal drugs
involved in the distribution of illegal drugs: identifying information relating to accounts and
account numbers for financial services (such as wire transfers, saving and/or checking accounts,
stored-value debit cards. etc.) and institutions used to launder illegal drug proceeds by the director
and subordinates of an illegal drug trafficking organization.

50) Additionally, in the course of my training and experience, Affiant has learned that
individuals who manage and are responsible for large quantities of illegal drugs meant for
distribution and large sums of money which represents proceeds from the sales of illegal drugs or
future payment for a supply of drugs, often possess firearms. Affiant has learned the managers or
directors who are responsible for large supplies of illegal drugs or large amounts of money possess
firearms in order to protect themselves, the organizations money and drugs in an effort to deter
others from robbing them.

51) Affiant has also learned that individuals involved in illegal DTOs may frequently
possess and use firearms in order to harm. intimidate and coerce individuals to collect drug
proceeds owed to the organization or to deter competitive efforts by other individuals or
organizations who also traffic illegal drugs.

52) Based on my training and experience. Affiant knows individuals engaged in
continuing criminal enterprises whose main goal ts to traffic, manufacture, possess, conceal and
distribute methamphetamine and other illegal drugs often attempt to distance themselves from their
stores of illegal drugs. namely methamphetamine, in “stash” locations owned or managed by third

parties in order to evade law enforcement detection and disruption of the organization’s drug trade.
Case 2:20-cm-00069-MEF Document1 Filed 08/03/20 Page 25 of 28 PagelD #: 25

At times, these drug stores are maintained at the stash locations unbeknownst to the residence or
business owner.

53) Further, Affiant knows such individuals often deal in large quantities of cash
currency and maintain large stores of cash currency representing the proceeds of their illegal drug
trafficking and distribution activities. This cash currency can also represent drug debts owed to the
DTO’s supplier(s). Affiant knows this cash currency is commonly maintained, stored and
concealed in the residences of individual DTO members or third party residences and businesses,
including houses belonging to family members or businesses owned by other individuals. in order
to conceal their ill-gotten gain from law enforcement detection. Much of the time these cash stores
are maintained at residences and businesses unbeknownst to the residence or business owner.

54) During his experience, Affiant has assisted on the execution of search warrants at
the residences and places of business of individuals who direct and/or manage illegal drug
trafficking organizations. During these searches, Affiant has learned individuals responsible for
directing the activities of an illegal drug trafficking organization rely on the use of equipment or
“tools of the trade” in order to operate the organization efficiently. These “tools of the trade™
frequently include computers, cellular telephones, notes and/or ledgers recording information that
indicates the identities of other involved co-conspirators and methods of money laundering and
firearms. In the prior cases. documentation found in notes, ledgers, documents in computers and
cellular phones were found to contain evidence identifying the rightful owner of the devices,
history of communication and records relating to criminal activities and involvement in criminal
activity.

55) — Affiant knows from training and experience that searches and seizures of evidence

from computers and cellular phones require Agents/TFOs to seize most or all items (hardware,
Case 2:20-cm-00069-MEF Document1_ Filed 08/03/20 Page 26 of 28 PagelD #: 26

software. passwords and instructions) to be processed later by a qualified computer expert in a
laboratory or other controlled environment. Computer storage media which can be accessed by
cellular phones or other devices to store or retrieve data can store the equivalent of thousands of
pages of information. This storage medium includes but is not limited to: flash memory cards,
compact flash cards and other similar storage medium, USB mini storage devices, micro hard
drives, external hard drives internal hard drives. and optical or mechanical storage.

56) — Affiant knows from training and experience that searching computers and cellular
phones for criminal evidence requires experience in the computer field and a properly controlled
environment in order to protect the integrity of the evidence and recover even “hidden,” erased,
compressed. password-protected, or encrypted files. Since computer evidence is extremely
vulnerable to tampering or destruction (from external sources or from destructive code imbedded
in the system as a "booby trap"), the controlled environment of a laboratory is essential to its
complete and accurate analysis. Affiant or other assisting Investigators from the FB] may however
conduct a preview examination of the suspect’s computer(s) and cellular telephone(s) on-site using
hardware and software that will not alter or change any potential evidence located on the said
items,

57) Based on my training and experience, Affiant knows computers and cellular
telephones can contain a substantial amount of information relevant to the investigation of a
criminal organization. Criminals often use computers and cellular phones to communicate with
accomplices and will sometimes store accomplices’ contact information in address books. speed
dial lists or in other areas of the phone. These communications can occur through typical telephone
calls or through instant messaging or text messages. To the extent that criminals use services such

as instant messaging or text messages. these messages can sometimes be found on the cellular
Case 2:20-cm-00069-MEF Document1 Filed 08/03/20 Page 27 of 28 PagelD #: 27

phone itself. Further, criminals also use cellular phones to document criminal activities with
photographs, videos and digital memos. Your A ffiant knows that these images and memos are also
stored on the handset itself and can also be maintained or back-up on a cloud-based computer
server which is located off-site (such as iTunes, iCloud, ete.). Also information can be located on
the SIM (Subscriber Identity Module) which is a smart card located in the phone which also
contains network information. Removable memories, such as but not limited to. flash cards. are
also sometimes located in a cellular handset that allows the user to store vast amounts of electronic
data.

58) — Affiant knows devices such as these computers and phones can store large amounts
of information such as: phone numbers and call history and some mobile phones can also contain
contact information and calendar information and can be linked, either by wire or wireless, with
computers. Further, cellular telephones commonly contain cameras which produce and store
images in digital format. This information can be valuable evidence in determining other
participants in a criminal enterprise.

59) Likewise, your Affiant knows that images contained in a cellular telephone taken
with the device's camera function can contain evidence of where a subject has been and with whom
the subject has associated.

60)  Affiant knows from training and experience that search warrants of computers and
cellular phones involved in a criminal offense usually produces items that would tend to establish
ownership or use of cellular phones and ownership or use of any Internet service accounts. to
include credit card bills. telephone bills, correspondence and other identification documents.
Therefore, Affiant asserts probable cause exists to seize and search cellular telephones, portable

devices and other computers or electronic media found during the execution of the requested search
Case 2:20-cm-00069-MEF Document1_ Filed 08/03/20 Page 28 of 28 PagelD #: 28

warrant and requests the search warrant include the search or “download” of seized items as well
as the examination of such downloads for evidence related to the crimes enumerated herein.

61) — In light of the above information. Affiant believes probable cause exists to believe
that at the addresses of:

- 1210 N. 46" Street, Fort Smith, Arkansas
(which are further described in Attachment “B” of this Affidavit) there is now evidence, listed on
Attachment “A” of this Affidavit, fruits and instrumentalities showing Emmanuel MIRANDA
and others are engaged in a Conspiracy in violation of Title 21, USC § 846 and Possession with
Intent to Distribute 500 Grams or More of Methamphetamine in violation of Title 21 USC § 841.

Digitally signed by MATTHEW
MAT THEW sitcusow

DN: c=US, 0=U.S. Government,
ou=Dept of Justice, ou=FBI,

F E RG U S O cn=MATTHEW FERGUSON,
0.9.2342,19200300,100.)1.1=150
01003524046

N Date: 2020.08.03 14:04:48
-05'00"

 

Matthew K. Ferguson

Special Agent

Federal Bureau of Investigation
Fort Smith, Arkansas

4 day of August. 2020.

ah & Gal

Hon. Mark E. Ford
United States Magistrate Judge

Subscribed and sworn to before me this

 
